ANNEX A
AGREEMENT AREA
Erbil Geological Structure

Agreement Area Coordinates;

A: 392,000E 4,036,500N
B: 416,000E 4,020,000N
E C: 411,000E 4,016,500N
D: 397,000E 4,018,000N
E: 383,000E 4,030,000N

Area: 313 km2

D
Cc

The Agreement Area shall include all of the Erbil geological subsurface structure. If the exploration programme

under this Agreement demonstrates that the geological structure extends beyond the coordinates described herein, then
Contractor will request KRG to include the extended area, provided such extended area is not part of an agreement area
under any other Production Sharing Agreement or any other type of agreements. KRG will consider such request positively.

Page 1 of 2
ANNEX A (Cont.)
CONTINGENT AGREEMENT AREA
A Demir Dagh Geological Structure

Agreement Area Coordinates;

A:  382,400E 4,017,000N

B: 405,000E 3,990,000N

C: —399,000E 3,983,000N

E D:  387,000E 3,998,500N
E: 372,800E 4,006,700N

Area: 348 km2

Cc

The Agreement Area shall include all of the Demir Dagh geological subsurface structure. If the

exploration programme under this Agreement demonstrates that the geological structure extends

beyond the coordinates described herein, then Contractor will request KRG to include the extended

area, provided such extended area is not part of an agreement area under any other Production Page 2 of 2
Sharing Agreement or any other type of agreements. KRG will consider such request positively.
